NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         APR 23 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DUSTIN A. LOUIE,                                No. 18-35424

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00336-TOR

 v.
                                                MEMORANDUM*
FOO, Correction Officer; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Thomas O. Rice, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Former pretrial detainee Dustin A. Louie appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging excessive force.

We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      In his opening brief, Louie fails to address how the district court erred in


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
granting summary judgment for defendants Foo and Bliven, dismissing his claim

against Officer Frantz, or denying his post-judgment motion for reconsideration.

Louie has thus waived his challenge to the district court’s orders. See Indep.

Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not

consider any claims that were not actually argued in appellant’s opening brief.”);

Acosta–Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by

argument in pro se appellant’s opening brief are waived); see also Greenwood v.

FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture arguments for an

appellant, and a bare assertion does not preserve a claim . . . .”).

      AFFIRMED.




                                           2                                 18-35424